UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 0-26140 Remote Dynamics, Inc. (Exact name of registrant as specified in its charter) DELAWARE 51-0352879 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 CHISHOLM PLACE, SUITE 120PLANO, TEXAS 75075 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (972)395-5579 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.01 par value (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesýNoo Check if disclosure of delinquent filers in response to Item 405 of RegulationS-B is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-KSB or any amendment to this Form10-KSB.ý State the issuer’s revenues for its most recent fiscal year: $663,000 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No ý State the aggregate market value of the voting and non-voting equity held by non-affiliates of the Registrant computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of April 11, 2007: $189,685. Check whether the issuer filed all documents and reports required to be filed by Section12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.YesýNoo As of April 11, 2007, 63,228,182 shares of the Registrant’s Common Stock were outstanding. Transitional Small Business Disclosure Format (Check one): Yes o No ý Remote Dynamics, Inc. FORM 10-KSB For the Fiscal Year Ended December 31, 2006 INDEX Page PART I 1 Item 1. Description of Business 1 Item 2. Description of Properties 22 Item 3. Legal Proceedings 22 Item 4. Submission of Matters to a Vote of Security Holders 23 PART II 23 Item 5. Market for Common Equity and Related Stockholder Matters 23 Item 6. Management’s Discussion and Analysis or Plan of Operations 24 Item 7. Financial Statements 33 Item 8. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 33 Item 8A. Controls and Procedures 33 Item 8B. Other Information 33 PART III 34 Item 9. Directors and Executive Officers of Remote Dynamics, Inc. 34 Item 10. Executive Compensation 37 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 39 Item 12. Certain Relationships and Related Transactions 40 Item 13. Exhibits 41 Item 14. Principal Accountant Fees and Services 43 Signatures 44 PART I Item 1. Description of Business. In addition to the historical information contained herein, the discussion in this Form10-KSB contains certain forward-looking statements, within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934, that involve risks and uncertainties, such as statements concerning: growth and anticipated operating results; developments in our markets and strategic focus; new products and product enhancements; potential acquisitions and the integration of acquired businesses, products and technologies; strategic relationships and future economic and business conditions. The cautionary statements made in this Form10-KSB should be read as being applicable to all related forward-looking statements whenever they appear in this Form10-KSB. Our actual results could differ materially from the results discussed in the forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed under the sectioncaptioned “Factors That May Affect Future Results of Operations” in Item 1 of this Form10-KSB as well as those cautionary statements and other factors set forth elsewhere herein. General We market, sell and support automatic vehicle location (“AVL”) and mobile resource management solutions targeting companies that operate private vehicle fleets. Our AVL solutions are designed for metro, short-haul fleets within diverse industry vertical markets such as field services, distribution, courier, limousine, electrical/plumbing, waste management, and government.Our core technology, telematics, combines wireless communications, GPS location technology, geospatial solutions and vehicle data integration with a web-accessible application that aids in the optimization of remote business solutions.We believe our fleet management solution contributes to increased operator efficiency by improving the productivity of mobile workers through real-time position reports, route-traveled information, and exception based reporting designed to highlight mobile workforce inefficiencies. This in-depth reporting enables our customers to correct those inefficiencies and deliver cost savings to the bottom line. We commercially introduced our next generation AVL product, REDIview, in January of 2005.REDIview was designed with a flexible architecture to accommodate expected additional functional requirements that will be required to effectively compete in the marketplace. Our REDIview product line forms the basis of our business plan for 2007 and beyond.We expect this product line to provide the foundation for a growth in revenues and, if our revenues grow as we anticipate, ultimately profitability.In implementing our new business plan, we are completing a significant cost and operational-based restructuring, including rightsizing our workforce.We are focusing our efforts on enhancing the existing REDIview product line.As a result, in addition to significantly reducing projected operational costs, we have reduced our projected sales targets and associated cash flows from our previous business plan which included multiple product offerings sold through both a direct sales force and third-party distributors. We do not expect to achieve profitability or positive cash flow for 2007. Our plans for 2007 include increasing our sales staff and sales channel development in an effort to build recurring revenue and continuing to identify additional operating cost reductions. However, there can be no assurance that we will achieve our sales targets or our targeted operating cost levels for 2007.
